Title: From Thomas Jefferson to John V. Kean, 30 March 1825
From: Jefferson, Thomas
To: Kean, John V.


Sir

You are hereby appointed Librarian to the University of Virginia, with a compensation of 150. D. a year to be paid by the Proctor from the funds of the University. an important part of your charge will be to keep the books in a state of sound preservation undefiled and free from injury by moisture or other accident, and in their stated arrangement on the shelves according to the method and order of their Catalogue. Your other general duties and rules of conduct are prescribed in the printed collection of the enactments of the Board of Visitors, of these rules the Board will expect the strictest observance  on your own part and that you use the utmost care & vigilance  that they be strictly observed by others. Given under my hand this 30th day of Mar. 1825.Th: J. Rector of the University